       Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 1 of 55




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

COALITION FOR GOOD
GOVERNANCE, et al.,
                             Plaintiffs,

       v.                                      No. 1:21-cv-02070-JPB

BRAD RAFFENSPERGER, in his of-
ficial capacities as Secretary of State
and member of the Georgia State
Elections Board, et al.,
                            Defendants,

REPUBLICAN NATIONAL COM-
MITTEE; et al.,
              Intervenor-Defendants.


               DECLARATION OF CAMERON T. NORRIS

       I, Cameron T. Norris, pursuant to 28 U.S.C. §1746, declare the follow-
ing:

       1.   I am over the age of eighteen, have personal knowledge of these

facts, and if called, could and would testify to them.

       2.   I am an attorney at Consovoy McCarthy PLLC and represent In-
tervenor-Defendants—the Republican National Committee, National Repub-

lican Senatorial Committee, National Republican Congressional Committee,

and Georgia Republican Party, Inc.—in this case.
       3.   I provide this declaration in support of Intervenor-Defendants’

opposition to Plaintiffs’ motion for preliminary injunction.


                                           1
      Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 2 of 55




      4.    Exhibit A is an undated press release by Georgia’s Secretary of
State titled “Special Elections Set for House Districts 34, 156.” This copy of

the press release was archived on June 7, 2021 by the Wayback Machine and

is available at https://bit.ly/35LdPKS. The press release is still available to-

day at https://sos.ga.gov/index.php/elections/special_elections_set_for_house_

districts_34_156.

      5.    Exhibit B is an undated document from the Georgia Secretary of

State titled “2021 State Elections & Voter Registration Calendar.” This copy

of the calendar was archived by the Wayback Machine on January 7, 2021
and is available at https://bit.ly/3qsk003. The calendar is still available today

at https://sos.ga.gov/admin/files/2021_State_Calendar__Short_.pdf.

      6.    Exhibit C is an undated post by the Cobb County Government ti-
tled “ELECTION DAY: Special Election Runoff.” This copy was archived by

the Wayback Machine on June 17, 2021 and is available at https://bit.ly/

3gX2uge. The post is still available today at https://www.cobbcounty.org/
elections/events/election-day-special-election-runoff.
      7.    Exhibit D is a June 15, 2021 news article in The Atlanta Journal-

Constitution, titled “Runoffs set in two Georgia House special elections,”
available at https://bit.ly/35KdfgL.
      8.    Exhibit E is an undated web page of the Cobb County Govern-

ment titled “Absentee Voting.” This copy was archived by the Wayback Ma-

chine on June 17, 2021 and is available at https://bit.ly/2SFMN4H. The page




                                       2
        Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 3 of 55




is   still   available     today   at   https://www.cobbcounty.org/elections/voting/
absentee-voting.

       9.         Exhibit F is a recording of the June 21, 2021 Cobb County Board

of Election Meeting, available at https://www.youtube.com/watch?v=qKkm

RJOFWoU.

       10.        Exhibit G is a May 28, 2021 press release by Georgia’s Office of

the Governor, titled “Gov. Kemp Issues New COVID-19 Executive Order,”

available at https://bit.ly/3vPakhm.

       11.        Exhibit H is a June 15, 2021 Facebook post by Georgia House
candidate Priscilla Smith, available at https://bit.ly/3j6ie2Z.

       12.        Exhibit I is a June 15, 2021 Facebook post by Georgia House

candidate Priscilla Smith, available at https://bit.ly/3zU2iqs.
       13.        Exhibit J is the homepage for Priscilla Smith’s campaign, as it

existed      on    June   17,   2021.   The       page   is   still   available   today   at

https://bit.ly/3vQHr4c.
       14.        Exhibit K is a June 15, 2021 Facebook post by Georgia House
candidate Priscilla Smith, available at https://bit.ly/3zU5PVK.



       I declare under penalty of perjury that the above is true and correct to
the best of my knowledge.



       Executed on this day, June 24, 2021.
                                          /s/ Cameron T. Norris



                                              3
Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 4 of 55




                 Exhibit A
6/24/2021                   Case 1:21-cv-02070-JPBSpecial
                                                     Document           22-1
                                                          Elections Set For       Filed 34
                                                                            House Districts 06/24/21
                                                                                             156 | ElectionsPage 5 of 55
The Wayback Machine - https://web.archive.org/web/20210605185000/https://sos.ga.gov/index.php/elections/special_elections_set_for_house_districts_34_156


                    HOME                      CORPORATIONS                    ELECTIONS                      LICENSING               SECURITIES                     CHARITIES




                                    VOTER INFO.               RESULTS & STATS                CANDIDATE INFO.             COUNTY & AGENCY




               SPECIAL ELECTIONS SET FOR HOUSE DISTRICTS 34, 156



     (ATLANTA) – Secretary of State Brad Raffensperger announced Friday the date of the special election
     required for House Districts 34 and 156 which became vacant with the resignation of Rep. Bert Reeves,                 Key Election Dates and           Military and Overseas
                                                                                                                                Information                         Voting
     R-Marietta, and Rep. Greg Morris, R-Vidalia.

     The special election will be June 15. District 34 includes part of Cobb County, and District 156 includes
                                                                                                                                Register to Vote            Where do I vote? (MVP)
     Montgomery and Toombs counties and portions of Appling and Jeff Davis counties.

     A run-off, if needed, will be July 13.

     Qualifying for the special election will be in the Elections Division of the Office of Secretary of State at 2      QUICK LINKS
     MLK Jr. Dr., Suite 802, Atlanta on May 5 from 9 a.m.-5 p.m., May 6 from 8 a.m.-5 p.m. and May 7 from 8
                                                                                                                         Poll Watcher              Intent to Tabulate Early
     a.m.-1 p.m. The qualifying fee is $400.
                                                                                                                         Training
     May 17 is the last day to register to vote in the special election. Early voting will begin May 24.
                                                                                                                         2020 General              2020 General Election Risk-
     The Secretary of State is Georgia’s chief election officer and has the mission to help ensure secure and            Recount Info by           Limiting Audit
     accurate elections. County election officials run the actual elections and handle voter registration.               County

                                                                      ###                                                Logic & Accuracy          Risk Limiting Audit Public
                                                                                                                         Testing                   Notice
                                                                                                                         Locations/Dates

                                                                                                                         2020 Presidential         GA Voter ID Info.
                                                                                                                         Electors

                                                                                                                         State Election Board      Elections Advisory Council

                                                                                                                         Secure The Vote           Vote Safe

                                                                                                                         SAFE Commission           Voter Registration Drive

                                                                                                                         Stop Voter Fraud          Reexamination Costs

                                                                                                                         Online Complaints         Information for Voter
                                                                                                                                                   Registrations Pending Due to
                                                                                                                                                   Citizenship

                                                                                                                         Proposed                  Great Seal
                                                                                                                         Constitutional
                                                                                                                         Amendments

                                                                                                                         Voter Registration        iVote - Students / Educators
                                                                                                                         Cancellation

                                                                                                                         Advance Voting Info. 2019 List Maintenance

                                                                                                                         FAQs




https://web.archive.org/web/20210605185000/https://sos.ga.gov/index.php/elections/special_elections_set_for_house_districts_34_156                                                   1/2
6/24/2021                Case 1:21-cv-02070-JPBSpecial
                                                  Document           22-1
                                                       Elections Set For       Filed 34
                                                                         House Districts 06/24/21
                                                                                          156 | ElectionsPage 6 of 55
                                                                                                              LATEST ELECTIONS NEWS

                                                                                                              ICYMI: Secretary Raffensperger Tells the New York
                                                                                                              Times Why Rule of Law Supports the Fulton Audit
                                                                                                              Wednesday, May 26th 2021


                                                                                                              Secretary of State Brad Raffensperger Thanks Elections
                                                                                                              Director for Years of Service and Announces Search to
                                                                                                              Fill Position
                                                                                                              Tuesday, May 25th 2021


                                                                                                              Raffensperger says SB 202 gives Secretary of State more
                                                                                                              authority to address county election mismanagement
                                                                                                              Friday, May 21st 2021


                                                                                                              Special Elections set for House Districts 34, 156
                                                                                                              Friday, April 30th 2021


                                                                                                              U.S. Senate Majority Refuses to Let Georgia Chief
                                                                                                              Elections Official Testify on Georgia Elections
                                                                                                              Tuesday, April 20th 2021




                                          OFFICE OF BRAD RAFFENSPERGER                                      CONTACT

                                               NEWS & ANNOUNCEMENTS                                         214 State Capitol

                                                                                                            Atlanta, Georgia 30334
                                                      PRESS & MEDIA KIT                                     404.656.2881

                                                                                                            E-Mail
                                                        PRIVACY POLICY
                                                                                                            © 2018 Georgia Secretary of State




https://web.archive.org/web/20210605185000/https://sos.ga.gov/index.php/elections/special_elections_set_for_house_districts_34_156                                      2/2
Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 7 of 55




                 Exhibit B
         Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 8 of 55




     2021 State Elections & Voter Registration Calendar

                     Elections                          Voter Registration Deadline                     Election Date

  General Election Runoff for Federal Offices                 December 7, 2020                         January 5, 2021

              Special Election Date                           February 16, 2021                        March 16, 2021

                                                              February 16, 2021                         April 13, 2021
          Special Election Runoff Date
                                                                 May 17, 2021                           June 15, 2021
              Special Election Date
                                                                 May 17, 2021                           July 13, 2021
          Special Election Runoff Date
                                                               August 23, 2021                      September 21, 2021
              Special Election Date
                                                               August 23, 2021                        October 19, 2021
          Special Election Runoff Date
                                                               October 4, 2021                       November 2, 2021
    General Election/Special Election Date
                                                               October 4, 2021                      November 30, 2021
 General Election/Special Election Runoff Date


Key Dates

                      Deadline to mail or issue absentee ballots for Federal Runoff. O.C.G.A. § 21-2-384(a) (State Holiday -
  January 1, 2021
                      State is closed)
  January 5, 2021     Date of Federal Runoff Election. O.C.G.A. § 21-2-501(a)(3)
  January 18, 2021    Martin Luther King’s Birthday Holiday (State is closed)
                      Last day to fix and publish qualifying fees for offices to be filled during the 2019 Election Cycle.
  February 1, 2021
                      O.C.G.A. § 21-2-131(a)(1)(A)
                      Last day for a person to register and be eligible to vote in the March Special Election and Runoff
 February 16, 2021
                      Election. O.C.G.A. § 21-2-224(b)(2) *February 15th is a Federal Holiday*
                      Earliest day for a registrar to mail an absentee ballot for the March Special Election. O.C.G.A. § 21-2-
 February 22, 2021
                      384(a)(2)
                      Advanced (Absentee In-Person) Voting begins for March the Special Election. O.C.G.A. § 21-2-
 February 22, 2021
                      385(d)(1)(A)
                      Last day for a registrar to issue absentee ballots for the March Special Election. O.C.G.A. § 21-2-
  March 12, 2021
                      384(a)(2)
                      Last day for a registrar to issue absentee ballots for the April Special Election Runoff. O.C.G.A. § 21-2-
    April 9, 2021
                      384(a)(2)
                      Earliest day to apply for an absentee ballot for November General Election. O.C.G.A. § 21-2-
    May 6, 2021
                      381(a)(1)(A)
                      Last day for a person to register and be eligible to vote in the June Special Election and Runoff
   May 17, 2021
                      Election. O.C.G.A. § 21-2-224(b)(2)
         Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 9 of 55




                       Earliest day for a registrar to mail an absentee ballot for the June Special Election. O.C.G.A. § 21-2-
    May 24, 2021
                       384(a)(2)
                       Advanced (Absentee In-Person) Voting begins for the June Special Election. O.C.G.A. § 21-2-
    May 24, 2021
                       385(d)(1)(A)
    May 31, 2021       Memorial Day Holiday (State is closed)
    June 11, 2021      Last day for a registrar to issue absentee ballots for the June Special Election. O.C.G.A. § 21-2-384(a)(2)
    July 4, 2021       Independence Day Holiday (State is closed on July 5, 2021)
                       Last day for a registrar to issue absentee ballots for the July Special Election Runoff. O.C.G.A. § 21-2-
    July 9, 2021
                       384(a)(2)
                       Last day for a person to register and be eligible to vote in the September Special Election and Runoff
  August 23, 2021
                       Election. O.C.G.A. § 21-2-224(b)(2)
                       Earliest day for a registrar to mail an absentee ballot for the September Special Election. O.C.G.A. § 21-
  August 30, 2021
                       2-384(a)(2)
                       Advanced (Absentee In-Person) Voting begins for the September Special Election. O.C.G.A. § 21-2-
  August 30, 2021
                       385(d)(1)(A)
 September 6, 2021     Labor Day Holiday (State is closed)
                       Last day for a registrar to issue absentee ballots for the September Special Election Runoff. O.C.G.A. §
 September 17, 2021
                       21-2-384(a)(2)
                       Last day for a person to register and be eligible to vote in the November General Election and Runoff
   October 4, 2021
                       Election. O.C.G.A. § 21-2-224(a)
  October 11, 2021     Columbus Day Holiday (State is closed)
                       Earliest day for a registrar to mail an absentee ballot for the November General/Special Election.
  October 12, 2021
                       O.C.G.A. § 21-2-384(a)(2)
                       Advanced (Absentee In-Person) Voting begins for the November General Election. O.C.G.A. § 21-2-
  October 12, 2021
                       385(d)(1)
                       Last day for a registrar to issue absentee ballots for the October Special Election Runoff. O.C.G.A. § 21-
  October 15, 2021
                       2-384(a)(2)
                       Last day for a registrar to issue absentee ballots for the November General Election and Runoff
  October 29, 2021
                       Election. O.C.G.A. § 21-2-384(a)(2)
                       Absentee ballots shall be mailed out as soon as possible prior to the General Election Runoff for Local
                       and State Offices. O.C.G.A. § 21-2-384 (a)
 As soon as possible
                       Advanced (In-Person) Voting begins for the General Election Runoff for Local and State Offices.
                       O.C.G.A. § 21-2-385(d)(1)
 November 11, 2021 Veteran’s Day Holiday (State is closed)
                       Last day for a registrar to issue absentee ballots for the December General Election Runoff. O.C.G.A. §
 November 26, 2021
                       21-2-384(a)(2)


*O.C.G.A. § 21-2-14. When the last day for the exercise of any privilege or discharge of any duty
prescribed or required by this chapter shall fall on a Saturday, Sunday, or legal holiday, the next
succeeding business day shall be the last day for the exercise of such privilege or the discharge of such
duty.
Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 10 of 55




                 Exhibit C
               Case-1:21-cv-02070-JPB
The Wayback Machine                      Document 22-1 Filed 06/24/21 Page 11 of 55
                    https://web.archive.org/web/20210617200127/https://www.cobbcounty.org/electio…




      Tue, 07/13/2021 - 07:00 AM - 07:00 PM



  Cobb County will facilitate a Special Election Runoff for Georgia House District 34.

      Polling locations will be open 7AM - 7PM EST

      Voters MUST go to their assigned polling location.

      NOTE: This is not a countywide election.


  To determine eligibility, visit the Georgia Secretary of State's "My Voter Page" or contact Cobb County
  Elections at (770) 528-2581.



  Event Contact Info

  770-528-2581
  info@cobbelections.org (mailto:info@cobbelections.org)
Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 12 of 55




                 Exhibit D
6/23/2021             Case 1:21-cv-02070-JPB      Document
                                         AJC election               22-1
                                                      results: Runoffs          Filed
                                                                       set in two Georgia06/24/21         Page 13 of 55
                                                                                          House special elections



            BREAKING                   Georgia’s higher ed system taps acting leader, passing on Sonny Perdue for now




                                                                                                                             Log In



It's worth knowing what's really going on.                                           Subscribe today for 99¢. ﻿




                Runoffs set in two Georgia House special elections
                                                                                                                          Caption




POLITICS

By Maya T. Prabhu, The Atlanta Journal-Constitution
June 15, 2021



                                                                   Advertisement




https://www.ajc.com/politics/runoffs-set-in-two-georgia-house-special-elections/T5P4BZ2BG5H6PNWPAKGZZ7FUGA/                         1/7
6/23/2021             Case 1:21-cv-02070-JPB      Document
                                         AJC election               22-1
                                                      results: Runoffs          Filed
                                                                       set in two Georgia06/24/21         Page 14 of 55
                                                                                          House special elections

Voters in two Georgia House districts will have to wait another month to learn who will be
their new state representatives after candidates in special elections Tuesday in Cobb County
and South Georgia failed to get more than half of the vote.
                                                                   Advertisement




In Cobb County, Republican Devan Seabaugh and Democrat Priscilla Smith emerged from
the five-way special election and will face off again next month. South Georgia candidates
Leesa Hagan and Wally Sapp, both Republicans, received more votes than the lone
Democratic candidate in that race.

The winners of July runoff elections will represent their respective districts during this year’s
redistricting proceedings and next year’s legislative session before facing the voters again —
possibly with dramatically changed boundaries.


                                                                  ADVERTISER CONTENT

                                                                  Unlimited Cashback Match 
                                                                                                   By Discover Card




The seats are open because state Reps. Bert Reeves and Greg Morris resigned from office
earlier this year. Reeves, a Marietta Republican, stepped down to take a job at his alma mater,
Georgia Tech. Morris, a Vidalia Republican, was elected to the State Transportation Board.

Although it’s long been a GOP seat, House District 34 in Cobb County is considered an early
test for suburban Atlanta Republicans after the state supported Joe Biden for president in


https://www.ajc.com/politics/runoffs-set-in-two-georgia-house-special-elections/T5P4BZ2BG5H6PNWPAKGZZ7FUGA/               2/7
6/23/2021             Case 1:21-cv-02070-JPB      Document
                                         AJC election               22-1
                                                      results: Runoffs          Filed
                                                                       set in two Georgia06/24/21         Page 15 of 55
                                                                                          House special elections

November and Jon Ossoff and Raphael Warnock in January for the U.S. Senate, all
Democrats.

                                                   ADVERTISING




                                                                                                                           • Live Updates
       June 15 Special Election                                                                               Last updated 12:44 PM - 6/23/2021




            State House District 34

            none



             Devan Seabaugh                                                     3,337 votes
             R                                                                                                                    47%

             Priscilla Smith                                                    1,740 votes
             D                                                                                                                    25%

             Sam Hensley Jr.                                                    1,116 votes
             D                                                                                                                    16%

             David Blinkhorn                                                    839 votes
             R                                                                                                                    12%

             Chris Neill                                                        54 votes
             L                                                                                                                      1%


                   Total                                                                                        7,086 votes

https://www.ajc.com/politics/runoffs-set-in-two-georgia-house-special-elections/T5P4BZ2BG5H6PNWPAKGZZ7FUGA/                                       3/7
6/23/2021             Case 1:21-cv-02070-JPB      Document
                                         AJC election               22-1
                                                      results: Runoffs          Filed
                                                                       set in two Georgia06/24/21         Page 16 of 55
                                                                                          House special elections



            State House District 156

            none



             Leesa Hagan                                                        2,068 votes
             R                                                                                                            43%

             Wally Sapp                                                         2,031 votes
             R                                                                                                            42%

             Wright Gres                                                        702 votes
             D                                                                                                            15%


                   Total                                                                                      4,801 votes




            Henry County Commission District 3

            none



                     Charles “Greg” Cannon                                          3,385 votes
                     R                                                                                                    72%

                     Sarita Dyer                                                    1,136 votes
                     D                                                                                                    24%

                     Briana Clay                                                    165 votes
                     D                                                                                                    4%


                   Total                                                                                      4,686 votes



Seabaugh, an ambulance company executive, received about 47% of the votes cast in the
Cobb County contest, according to unofficial results from the secretary of state’s office.
Smith, an artist known for her parody of former President Donald Trump, received nearly 25%
of the vote. Since neither candidate received a majority of the 7,000 votes cast, a runoff is
required.

https://www.ajc.com/politics/runoffs-set-in-two-georgia-house-special-elections/T5P4BZ2BG5H6PNWPAKGZZ7FUGA/                     4/7
6/23/2021             Case 1:21-cv-02070-JPB      Document
                                         AJC election               22-1
                                                      results: Runoffs          Filed
                                                                       set in two Georgia06/24/21         Page 17 of 55
                                                                                          House special elections

The other contenders — Democrat Sam Hensley Jr., Republican David Blinkhorn and
Libertarian Chris Neill — finished third, fourth and fifth, respectively.
                                                                   Advertisement



                                                 See how much
                                                 you can save today.




In South Georgia’s House District 156 race, Hagan, an online consulting firm owner, and Sapp,
a car dealer, came within 1 percentage point of each other, but neither received a majority of
the nearly 5,000 votes cast to avoid a runoff. Hagan received about about 43% of the vote,
while Sapp pulled in about 42%. Democrat Wright Gres finished third in the contest with
nearly 15% of the vote.

Voters in House Districts 34 and 156 will go back to the polls July 13 for runoff elections.



                          Newly appointed Republican holds onto Henry County Commission seat in
    Explore               special election



In Other News

1       Georgia’s higher ed system taps acting leader, passing on Sonny Perdue...


2       Redistricting in Georgia: What is it and how will it affect you?


3       OPINION: Can the Brian Kemp, Keisha Lance Bottoms relationship be...


4       Kemp promotes two key deputies to powerful health agency posts


https://www.ajc.com/politics/runoffs-set-in-two-georgia-house-special-elections/T5P4BZ2BG5H6PNWPAKGZZ7FUGA/               5/7
6/23/2021             Case 1:21-cv-02070-JPB      Document
                                         AJC election               22-1
                                                      results: Runoffs          Filed
                                                                       set in two Georgia06/24/21         Page 18 of 55
                                                                                          House special elections


5       Senate Republicans block Democrats’ federal voting bill


                                                          CONTENT BY


                                                                 MoneyPail | Sponsored

                                         She Was A Star, Now She Works In Arlington

                                                           National Injury Bureau | Sponsored

                  Jury Finds Roundup Responsible For Lymphoma | Bayer To Pay $10 Billion

                                                                 YourBump | Sponsored

                                           15 Actors That Hollywood Banned For Life


                                                                 SmartAsset | Sponsored

                           7 Mistakes Comfortable Retirees Know to Avoid


                                                             autooverload.com | Sponsored

                              Total Jerks: These Stars Are Horrible People.




            ABOUT

            Help Center
            About the Atlanta Journal-Constitution
            Newsroom Ethics Code
            Careers
            Archive
            Press On


            CONTACT US

            Contact Us
            Send a News Tip
            Advertise
https://www.ajc.com/politics/runoffs-set-in-two-georgia-house-special-elections/T5P4BZ2BG5H6PNWPAKGZZ7FUGA/               6/7
6/23/2021             Case 1:21-cv-02070-JPB      Document
                                         AJC election               22-1
                                                      results: Runoffs          Filed
                                                                       set in two Georgia06/24/21         Page 19 of 55
                                                                                          House special elections

             AJC Newsroom


             OUR PRODUCTS

             ePaper
             Newsletters
             All AJC Podcasts
             Download iOS App
             Download Android App


             SUBSCRIPTION

             Print Subscription
             Digital Subscription
             Manage Subscription
             Your Profile
             NIE/Newspapers in Education


            © 2021 The Atlanta Journal-Constitution.
            All Rights Reserved.



            By using this website, you accept the terms of our
            Visitor Agreement and Privacy Policy, and understand your options regarding Ad Choices.



            Learn about Careers at Cox Enterprises.



                                                               Back to Top




https://www.ajc.com/politics/runoffs-set-in-two-georgia-house-special-elections/T5P4BZ2BG5H6PNWPAKGZZ7FUGA/               7/7
Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 20 of 55




                 Exhibit E
               Case-1:21-cv-02070-JPB
The Wayback Machine                      Document 22-1 Filed 06/24/21 Page 21 of 55
                    https://web.archive.org/web/20210616200718/https://www.cobbcounty.org/electio…




  Request Absentee Ballot
  When an election is held, any registered voter may apply for an Absentee Ballot via our online application.
  Once the application is printed, the below steps should be followed:


    1. Download application and print a copy to submit to the absentee team. Complete all applicable fields
       and sign. You must provide a physical signature or mark in Section Six(6).
               Case 1:21-cv-02070-JPB
             Application                    Document 22-1 Filed 06/24/21 Page 22 of 55
                         [https://web.archive.org/web/20210616200718/https://s3.us-west-
      a.      2.amazonaws.com/cobbcounty.org.if-us-west-2/prod/2021-05/ABM_2021June15.pdf]
           for June 15, 2021 Special Election
            Application [https://web.archive.org/web/20210616200718/https://s3.us-west-
      b.    2.amazonaws.com/cobbcounty.org.if-us-west-2/prod/2021-05/ABM_2021July13.pdf]
         for July 13, 2021 Special Election Runoff
 2. You may apply for a ballot for a relative who is disabled or out of town, but that ballot will be mailed
   directly to the voter. The person providing assistance should provide a signature or mark in Section
   Seven(7).
 3. Send in the completed application via:
        Fax: 770-528-2458 or 770-528-2519
           Mail:


             Cobb County Board of Elections and Registration
             P.O. Box 649
             Marietta, GA 30061-0649

             If using a shipping service that doesn't deliver
             to a P.O. Box, use the office address:
                736 Whitlock Avenue NW, Suite 400
                Marietta, GA 30064


           In-Person:
           Cobb County Board of Elections and Registration Office
           736 Whitlock Avenue, Suite 400
           Marietta, GA 30064

           Email: Absentee@cobbcounty.org (mailto:absentee@cobbcounty.org)




Submit Absentee Ballot
 1. After the Elections Office has received, reviewed and verified your Absentee Ballot Application, an
   Absentee Ballot will be mailed to your address between 22 - 29 days prior to the primary or election,
   or as soon as ballots are available prior to a runoff.
 2. Once you have received the Ballot and cast your vote,
    submit the Ballot via:


           Mail:
                Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 23 of 55
            Cobb County Board of Elections and Registration
            P.O. Box 649
            Marietta, GA 30061-0649



            If using a shipping service that doesn't deliver
            to a P.O. Box, use the office address:
            736 Whitlock Avenue NW,
            Suite 400
            Marietta, GA 30064




         In-Person:
             At an Advance Voting location during voting hours

              Drop ballot into the drop box in the lobby of the Cobb County Elections and Registrations
              office.


  3. The Cobb County Board of Elections and Registration Office must receive your ballot by 7PM ET
     Election Day.
  4. Once a ballot has been received by the Elections and Registration Office, it can no longer be cancelled.




Military and Overseas Citizen Voters
Can You Vote Absentee?


In order to vote in U.S. elections you must be:

    a U.S. citizen

    at least 18 years old
    be absent from your voting residence

You may vote absentee if you are:


    an active duty member of the Uniformed Services or Merchant Marine;
    an eligible spouse or family member of an active duty member of the Uniformed Services or Merchant
    Marine; or

    a U.S. citizen residing outside the U.S.
For military andCase 1:21-cv-02070-JPB
                 overseas citizens,      Document 22-1 Filed 06/24/21 Page 24 of 55
   download the Federal Post Card Application
    [https://web.archive.org/web/20210616200718/https://s3.us-west-
    2.amazonaws.com/cobbcounty.org.if-us-west-2/prod/2019-06/Federal-Absentee-Ballot-PostCard-
    Application.pdf]
.

Additional information and voting assistance for Service members, their families and overseas citizens can
be found at the Federal Voting Assistance Program
[https://web.archive.org/web/20210616200718/https://www.fvap.gov/georgia] website




Track Your Ballot


                                       Use the Ballottrax Tool
              [https://web.archive.org/web/20210616200718/http://bit.ly/ABBallotStatus]



                                   Review mailed and accepted status
                                          for State-Wide Races




                                    Visit My Voter Page (MVP)
              [https://web.archive.org/web/20210616200718/https://bit.ly/MyGAVoterPg]



                               Review issued, received and accepted status




Absentee Ballot FAQs
    When is the last day to apply for an Absentee Ballot?
               Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 25 of 55
  How can I return my Absentee Ballot?

  How do I know my Absentee Ballot was counted?

  How do I track my Absentee Application or Absentee Ballot?


Does my signature have to match my registration? What if it has changed over the years?

  What if I decide I want to vote in-person after I’ve applied for an Absentee Ballot?


Cancel Your Ballot
If you desire to cancel your Absentee Ballot, please print and complete the
    Affidavit of Cancelled Absentee Ballot [https://web.archive.org/web/20210616200718/https://s3.us-
   west-2.amazonaws.com/cobbcounty.org.if-us-west-2/prod/2020-
    05/CobbAffidavitOfCancelAbsenteeBallot.pdf]
. Please note, once ballot has been received by the Cobb County Board of Elections and Registration Office,
it can no longer be cancelled.

Complete the form filling out the appropriate fields and confirming a physical signature is provided. An
electronic/typed signature will not be accepted.

Submit this form via:


    Fax: 770-528-2458 or 770-528-2519
    Mail:


       Cobb County Board of Elections and Registration
       P.O. Box 649
       Marietta, GA 30061-0649

       If using a shipping service that doesn't deliver
       to a P.O. Box, use the office address:
         736 Whitlock Avenue NW, Suite 400
         Marietta, GA 30064


    In-Person:
    Cobb County Board of Elections and Registration Office
         Case
736 Whitlock   1:21-cv-02070-JPB
             Avenue, Suite 400   Document 22-1 Filed 06/24/21 Page 26 of 55
Marietta, GA 30064

Email: Absentee@cobbcounty.org (mailto:absentee@cobbcounty.org)
Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 27 of 55




                 Exhibit F
                                                                                            Transcript                                                 X

                                                                                            37:04      all right we have the motion before us

                                                                                            37:06      all in favor

                                                                                            37:08      uh please vote i we have a voting button

                                                                                            37:10       or you can raise your hand or both

                                                                                            37:14      all right thank you all right that's

                                                                                            37:17       five oh that's what i came up with on

                                                                                            37:18       that
                                                                                                                                                           I
                                                                                            37:19       is that right yep pat you didn't push a

                                                                                            37:22       button


                                                                                            English (auto-generated)


Cobb County Board of Elections Meeting - 06/14/21
                                                                                                    Live chat replay was turned off for this video.
159 views • Streamed live on Jun 21, 2021   •• LIKE   .,. DISLIKE   � SHARE   -:+ SAVE


                                                                                                     Related            From Cobb County Governme...   >
Cobb     Cobb County Government
                                                                                SUBSCRIBE
                                                                                            D
 �       3.59K subscribers
                                                                                                                                                               Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 28 of 55




                                                                                               Board of Commissioners       Cobb Countv Board of
Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 29 of 55




                 Exhibit G
6/22/2021               Case 1:21-cv-02070-JPB          Document
                                   Gov. Kemp Issues New COVID-19      22-1
                                                                 Executive Order |Filed  06/24/21
                                                                                  Governor               Page
                                                                                           Brian P. Kemp Office     30Governor
                                                                                                                of the of 55




             Gov. Kemp Issues New COVID-19
             Executive Order
             MAY 28, 2021

             Atlanta, GA – Today, Governor Brian P. Kemp issued an executive order
             regarding remaining COVID-19 guidelines for long-term care facilities, schools, and
             local governments.

             "As hospitalizations, cases, deaths, and percent positive tests all continue to decline
             - and with vaccinations on the rise - Georgians deserve to fully return to normal,"
             said Governor Kemp. "With safe and effective vaccines widely available and the
             public well-aware of all COVID-19 mitigation measures, mandates from state and
             local governments are no longer needed."

             Effective May 31, 2021, through June 15, 2021, this order eliminates rules for
             restaurants, bars, conventions, childcare facilities, live performance venues, and
             other organizations. Previous executive orders eliminated regulations for camps
             and sporting events.

             Limited guidelines remain for long-term care facilities, schools, and school
             districts. Under the new executive order, schools and school districts cannot utilize
             renewed public health state of emergency authority to require workers or students
             to wear a face covering while on school campuses.

             Read the full executive order here
             (https://gcc02.safelinks.protection.outlook.com/?
             url=https%3A%2F%2Fsable.madmimi.com%2Fc%2F226400%3Fid%3D
             1834865.17792.1.f03e7aeca37da102d2391e3075bdb756&data=04%7C01
             %7Cmegan.mittelhammer%40georgia.gov%7C77c6e15bac4d4573bc230
             8d92212667c%7C512da10d071b4b948abc9ec4044d1516%7C0%7C0%7C
             637578285118442669%7CUnknown%7CTWFpbGZsb3d8eyJWIjoiMC4w
             LjAwMDAiLCJQIjoiV2luMzIiLCJBTiI6Ik1haWwiLCJXVCI6Mn0%3D%7



https://gov.georgia.gov/press-releases/2021-05-28/gov-kemp-issues-new-covid-19-executive-order                                   1/2
6/22/2021               Case 1:21-cv-02070-JPB          Document
                                   Gov. Kemp Issues New COVID-19      22-1
                                                                 Executive Order |Filed  06/24/21
                                                                                  Governor               Page
                                                                                           Brian P. Kemp Office     31Governor
                                                                                                                of the of 55


             C3000&sdata=389vhZfuJf36i%2B5BhXoutvq1RfBE4YcPlmMH1lUNQe
             0%3D&reserved=0).



             Contact Press Secretary
             Mallory Blount
             mallory.blount@georgia.gov (mailto:mallory.blount@georgia.gov)




             Contact Deputy Press Secretary
             Emily Flower
             emily.flower@georgia.gov (mailto:emily.flower@georgia.gov)




https://gov.georgia.gov/press-releases/2021-05-28/gov-kemp-issues-new-covid-19-executive-order                                   2/2
Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 32 of 55




                 Exhibit H
6/18/2021             Case 1:21-cv-02070-JPB Document 22-1    Filed 06/24/21 Page 33 of 55
                                                        Facebook




             Priscilla Smith for Georgia
             June 15 at 6:31 PM ·
   Folks, if you’re still in line -- PLEASE STAY IN LINE! The GOP wants you to leave. Don’t make them
   happy!
             31                                                                               2 Comments
                           Like                                          Comment         Share
                                                                                         Most Relevant﻿
              Michael Lewis
              Go Priscilla! I wish I lived in GA I would so vote for you!
              Like · Reply · 2d                                                    1
                 1 Reply
              Write a comment…

https://www.facebook.com/priscilla4ga/photos/a.129193675289166/359386922269839                             1/2
6/18/2021             Case 1:21-cv-02070-JPB Document 22-1    Filed 06/24/21 Page 34 of 55
                                                        Facebook




https://www.facebook.com/priscilla4ga/photos/a.129193675289166/359386922269839               2/2
Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 35 of 55




                 Exhibit I
6/18/2021             Case 1:21-cv-02070-JPB Document 22-1    Filed 06/24/21 Page 36 of 55
                                                        Facebook




             Priscilla Smith for Georgia
             June 15 at 7:05 AM ·
   Polls are open across the 34th district! Make sure to get out and vote today, and bring a friend or two
   with you! It’s too important.
   https://www.priscillaforgeorgia.com/vote
             20                                                                             1 Comment 3 Shares
                           Like                                          Comment               Share
                                                                                               Most Relevant﻿
              Michelle Gurlides Damone
              Good luck today!!!!! Hustle all the way till the polls close. Leave no stone unturned.
              Like · Reply · 3d                                                                    1
              Write a comment…

https://www.facebook.com/priscilla4ga/photos/a.129193675289166/359089742299557                                   1/2
6/18/2021             Case 1:21-cv-02070-JPB Document 22-1    Filed 06/24/21 Page 37 of 55
                                                        Facebook




https://www.facebook.com/priscilla4ga/photos/a.129193675289166/359089742299557               2/2
Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 38 of 55




                 Exhibit J
6/17/2021               Case 1:21-cv-02070-JPB Priscilla
                                                Document           22-1for Filed
                                                         Smith | Democrat          06/24/21
                                                                           Georgia House District 34 Page 39 of 55




            IT’S OFFICIAL - WE’RE HEADING FOR A SPECIAL ELECTION RUNOFF ON JULY 13TH. KICK IN                        ×
                   $34 — OR WHATEVER YOU CAN AFFORD — AND LET’S FLIP THIS SEAT BLUE.




                                                                          WE’RE
                                                                        HEADING
                                                                          TO A
                                                                        SPECIAL
                                                                        ELECTION
                                                                         RUNOFF
                                                                          Voting’s Open
                                                                          Until July 13th
                                                                          PRISCILLA FOR STATE HOUSE



                                                                             Get
                                                                            Updates
                                                                                   First Name


https://www.priscillaforgeorgia.com                                                                                      1/8
6/17/2021               Case 1:21-cv-02070-JPB Priscilla
                                                Document           22-1for Filed
                                                         Smith | Democrat          06/24/21
                                                                           Georgia House District 34 Page 40 of 55



                                                                                   Last Name



                                                                                   Email Address




                                                                                         SIGN UP

                                                                                 This site is protected by
                                                                                   reCAPTCHA and the
                                                                                  Google Privacy Policy
                                                                                  and Terms of Service
                                                                                           apply.




https://www.priscillaforgeorgia.com                                                                                  2/8
6/17/2021               Case 1:21-cv-02070-JPB Priscilla
                                                Document           22-1for Filed
                                                         Smith | Democrat          06/24/21
                                                                           Georgia House District 34 Page 41 of 55




                                 Why I’m Running
                             I’m f ighting to protect our inalienable rights:

                             accessible, affordable healthcare; quality
                             education, no matter the zip code; equal treatment

                             and protections under the law; fair, livable wages;
                             the absolute right of bodily autonomy. We must

                             enforce our right to self governance: Voter
                             suppression is real. I have fought and will

                             continue to f ight for f iscally responsible, non-
                             hackable, verif iable voting systems.

                             Every citizen deserves fair and responsive

                             representation. As your representative, I will put
                             the needs of our people f irst, restore faith in our

                             ability to take an active role in our government and
                             our community, and make Georgia’s government

                             once again reflect the true heart and soul of her
                             people.




                                                            Priscilla Smith
                                                            DEMOCRATIC CANDIDATE




https://www.priscillaforgeorgia.com                                                                                  3/8
6/17/2021               Case 1:21-cv-02070-JPB Priscilla
                                                Document           22-1for Filed
                                                         Smith | Democrat          06/24/21
                                                                           Georgia House District 34 Page 42 of 55

                                                            I'm a parent, an artist, educator, and

                                                            patriotic activist, dedicated to my
                                                            community and making sure America lives

                                                            up to its ideals. To these ends I’ve spent

                                                            over 20 years in the classroom, helped

                                                            found multiple arts-oriented nonprof its,

                                                            been a small-business partner and fought

                                                            for fair and equal treatment of all people,

                                                            irrespective of sex, race, or district. I am a
                                                            lifelong Georgian, and as we step into the

                                                            future, it is more important than ever that

                                                            our leadership reflects the character and

                                                            diversity of our beautiful state.


                                                               ON THE ISSUES




      Volunteer Today
      JOIN OUR FIGHT




      We have the power to turn District 34 blue,

      but I can't do it alone. I’ll need your help
      reaching out to potential voters by phone,

      mail, and more to make sure they know that
      they have a better choice for our district
      and our state: a choice that puts them, their

      families, and their communities f irst.


         SIGN UP




https://www.priscillaforgeorgia.com                                                                                  4/8
6/17/2021               Case 1:21-cv-02070-JPB Priscilla
                                                Document           22-1for Filed
                                                         Smith | Democrat          06/24/21
                                                                           Georgia House District 34 Page 43 of 55




                                House District 34
                            Georgia State House District 34 is one of the most

                           prosperous districts in the state, with diverse people,

                 businesses, cultural spots, and places of great natural beauty.
                  It lies in central north Cobb County, bordered on the east by

                   I-75, the south by the GA Hwy. 120. Sections of Marietta and

                          Kennesaw, Kennesaw State University, and Kennesaw

                    Mountain National Battlef ield Park all call district 34 home.



                                                                                   Search




https://www.priscillaforgeorgia.com                                                                                  5/8
6/17/2021               Case 1:21-cv-02070-JPB Priscilla
                                                Document           22-1for Filed
                                                         Smith | Democrat          06/24/21
                                                                           Georgia House District 34 Page 44 of 55



                                                                    © Mapbox © OpenStreetMap Improve this map




                             Is this your district? Fill in your address above or at

                       openstates.org and you can see your political districts or

                    check your voter registration status and check your district
                   information both at the Georgia My Voter Page. Remember:

                         It’s a good idea to check your registration status often.
                  Mistakes have been made and it’s too late to f ind that out on
                                                          election day!



                                                       CHECK VOTER STATUS




                                                        #TEAMPRISCILLA



                                      Stay Connected
                                                        First Name



                                                        Last Name



                                                        Email Address



                                                               SIGN UP



https://www.priscillaforgeorgia.com                                                                                  6/8
6/17/2021               Case 1:21-cv-02070-JPB Priscilla
                                                Document           22-1for Filed
                                                         Smith | Democrat          06/24/21
                                                                           Georgia House District 34 Page 45 of 55
                                                      This site is protected by
                                                        reCAPTCHA and the
                                                       Google Privacy Policy
                                                       and Terms of Service
                                                                apply.




                                                             Contribute


                                                          Join the Team


                                                            Contact Us




                                                  THE COMMITTEE TO ELECT
                                                     PRISCILLA G. SMITH



                                                           P.O Box 513
                                                       Kennesaw, GA 30156

                                                         (678) 235-5976
                                               priscilla@priscillaforgeorgia.com




https://www.priscillaforgeorgia.com                                                                                  7/8
6/17/2021               Case 1:21-cv-02070-JPB Priscilla
                                                Document           22-1for Filed
                                                         Smith | Democrat          06/24/21
                                                                           Georgia House District 34 Page 46 of 55




https://www.priscillaforgeorgia.com                                                                                  8/8
Case 1:21-cv-02070-JPB Document 22-1 Filed 06/24/21 Page 47 of 55




                 Exhibit K
6/17/2021              Case 1:21-cv-02070-JPB Document
                                                Priscilla Smith22-1      Filed
                                                                for Georgia - Posts06/24/21
                                                                                   | Facebook Page 48 of 55




                                      Priscilla      Smith       for  Georgia
                                      @priscilla4ga · Political Candidate
                              Learn More
                           secure.actblue.com



                                        Priscilla Smith for Georgia
                                        June 15 at 10:09 PM ·
                             After all the votes have been counted in this jungle primary, it’s clear
                             we will be advancing to the runoff!
                             I’m so proud of the work our campaign has done over the last 6
                             weeks to put us in a position to win — we pounded the pavement
                             and campaigned the old-fashioned way, people talking to people.
                             We've had hundreds of conversations with voters who are fed up
                             with Brian Kemp and the Georgia GOP’s attacks on our democracy.
                             Georgians want to talk about how to get food on the table, not about
                             how we need to make it illegal to share food in a voting line.
                             My top priorities in the Georgia State House will be all about jobs,
                             education, and health care. But with the runoff election less than a
                             month away, we must be prepared for all incoming attacks. The
                             Georgia GOP is prepared to do anything to keep this seat red. Let’s
                             show them that we’re ready to flip it!
                             The runoff election — and our chance to flip this seat blue — is on
https://www.facebook.com/priscilla4ga/posts/359490002259531                                                   1/8
6/17/2021
                             The runoff election and our chance to flip this seat blue is on
                       Case 1:21-cv-02070-JPB Document
                                                Priscilla Smith22-1      Filed
                                                                for Georgia - Posts06/24/21
                                                                                   | Facebook Page 49 of 55
                             July 13th, less than a month away. That’s why we can’t even take
                             one night off to celebrate.
                             Kick in $34 or more tonight and let's keep this progress moving.
                             https://secure.actblue.com/.../priscilla-for-ga-special...




                             SECURE.ACTBLUE.COM
                             Let's Flip This Seat
                             Priscilla is a parent, an artist, an educator, and a patriotic activist…
                                     95                                      15 Comments 10 Shares
                                          Like                  Comment                   Share
                                                                                    Most Relevant﻿
                                      Write a comment…
                                        Matielyn Jones
                                        Super excited!! Let's go!
                                        Like · Reply · 1d        4
                                        Chris Slevin Triebsch
                                        Congratulations!
                                        Like · Reply · 1d    2
                                        Serenity Forbes
                                        I live in California but would love to help, are you doing
                                        any postcarding for your campaign?
                                        Like · Reply · 22h
                                        Lindsay Terrebonne
                                        So happy for you! Congratulations!
                                        Like · Reply · 1d                     1
                                        Brittany T. Smith
                                        I’d like to contribute from my PAC. A fairly large
                                        contribution.
https://www.facebook.com/priscilla4ga/posts/359490002259531                                                   2/8
6/17/2021              Case 1:21-cv-02070-JPB Document
                                                Priscilla Smith22-1      Filed
                                                                for Georgia - Posts06/24/21
                                                                                   | Facebook Page 50 of 55
                                        Like · Reply · 1d                                             2

                                                    Author
                                                Priscilla Smith for Georgia
                                                Brittany T. Smith we will be sure to put it to good
                                                use! Priscilla@priscillaforgeorgia.com
                                                Like · Reply · 1d
                                        Kevin Triebsch
                                        BIG congrats! 1
                                        Like · Reply · 1d
                                        Michael Baron
                                        Let us know about canvassing opportunities. We can
                                        flip this district!
                                        Like · Reply · 1d
                                        Tiffany Fisher Johnstone
                                        Congrats! So well deserved.
                                        Like · Reply · 20h
                                        Susan Leslie
                                        Congratulations! Donated from Jackson County.
                                        Like · Reply · 1d
                                        Glenn Carroll
                                        Yay you!!!!! I will make a contribution!
                                        Like · Reply · 1d
                                        Manswell T Peterson
                                        Latonya Monique Peterson we made the runoff!!! We
                                        will definitely give again to help.
                                        I will be back in on the 12th... if you need me have
                                        Caleb Scott call me ok
                                        Like · Reply · 1d                                             3
                                             1 Reply
                                        Fiona Turnbull




https://www.facebook.com/priscilla4ga/posts/359490002259531                                                   3/8
6/17/2021              Case 1:21-cv-02070-JPB Document
                                                Priscilla Smith22-1      Filed
                                                                for Georgia - Posts06/24/21
                                                                                   | Facebook Page 51 of 55




                  Priscill…
                       PINNED POST
                                   Learn More                              Like              Message
                                        Priscilla Smith for Georgia
                                        June 15 at 10:09 PM ·
                             After allLike
                                       the· votes
                                             Reply ·have
                                                      1d been counted in this jungle primary, it’s clear
                             we will be
                                      Leeadvancing
                                           Daniel to the runoff!
                             I’m so proud     of the work our campaign has done over the last 6
                             weeks to#VoteSeabaugh
                                         put
                                      Like ·  us in· a8hposition to win — we pounded the pavement
                                             Reply
                             and campaigned the ol… See More




                             SECURE.ACTBLUE.COM
                             Let's Flip This Seat
                             Priscilla is a parent, an artist, an educator, and a patriotic activist…
                                     95                                      15 Comments 10 Shares
                                          Like                  Comment                   Share
                                                                                    Most Relevant﻿
                                      Write a comment…
                                        Matielyn Jones
https://www.facebook.com/priscilla4ga/posts/359490002259531                                                   4/8
6/17/2021              Case 1:21-cv-02070-JPB Document
                                                Priscilla Smith22-1      Filed
                                                                for Georgia - Posts06/24/21
                                                                                   | Facebook Page 52 of 55
                                        Super excited!! Let's go!
                                        Like · Reply · 1d        4
                             View 12 more comments
                          OTHER POSTS
                                 Priscilla Smith for Georgia
                                        6h ·
                             The Georgia courts did something right for once. Protesters won’t
                             stop clinics from giving much-needed care to Georgia women.




                             AJC.COM
                             Court throws out $1.4 million verdict against Marietta
                             abortion clinic
                                       19
                                               Like              Comment                Share
                                        Write a comment…

                                        Priscilla Smith for Georgia
                                        Yesterday at 3:29 PM ·
                             It’s go time -- we’re moving on to the runoff election next month!
                             Ready to join us? Chip in here:
                             https://secure.actblue.com/.../priscilla-for-ga-special...
                             or sign-up to volunteer here:
                             https://www.signupgenius.com/go/5080f49acae23a2f85-ca… See
                             More
https://www.facebook.com/priscilla4ga/posts/359490002259531                                                   5/8
6/17/2021              Case 1:21-cv-02070-JPB Document
                                                Priscilla Smith22-1      Filed
                                                                for Georgia - Posts06/24/21
                                                                                   | Facebook Page 53 of 55




                             SECURE.ACTBLUE.COM
                             Let's Flip This Seat
                             Priscilla is a parent, an artist, an educator, and a patriotic activist…
                                 5                                                          1 Comment
                                          Like                  Comment                   Share
                                                                                    Most Relevant﻿
                                      Write a comment…
                                        Serenity Forbes
                                        I live in California, is there anything else I can do to
                                        help? Mailing flyers? Postcarding?
                                        Like · Reply · 21h

                                        Priscilla Smith for Georgia
                                        Yesterday at 1:22 PM ·
                             It’s very possible we wouldn’t have Pride Month without trailblazing
                             activists like Marsha P. Johnson. This month, let’s not just celebrate
                             our LGBTQ community, but also remember those that made it
                             possible to celebrate in the first place.




https://www.facebook.com/priscilla4ga/posts/359490002259531                                                   6/8
6/17/2021              Case 1:21-cv-02070-JPB Document
                                                Priscilla Smith22-1      Filed
                                                                for Georgia - Posts06/24/21
                                                                                   | Facebook Page 54 of 55


                             MSNBC.COM
                             Velshi: Marsha P. Johnson was a LGBTQ+ trailblazer. Her
                             work is not finished
                                   5
                                             Like               Comment                 Share
                                        Write a comment…

                                        Priscilla Smith for Georgia was live.
                                        June 15 at 9:45 PM ·




                                   0:00 / 1:53
                                       44                                       18 Comments 1 Share
                                             Like               Comment                  Share
                                                                                    Most Relevant﻿
                                        Write a comment…
https://www.facebook.com/priscilla4ga/posts/359490002259531                                                   7/8
6/17/2021              Case 1:21-cv-02070-JPB Document
                                                Priscilla Smith22-1      Filed
                                                                for Georgia - Posts06/24/21
                                                                                   | Facebook Page 55 of 55
                                        Rebecca Mitchell · 0:35
                                        Congratulations
                                        Like · Reply · 1d
                             View 15 more comments




https://www.facebook.com/priscilla4ga/posts/359490002259531                                                   8/8
